Citation Nr: 0018643	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-14 606	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
bilateral ankle condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1950 to June 1952.  

2.  On June 15, 2000, during the pendency of his appeal, the 
Board was notified by the RO that the veteran had died on 
May [redacted], 2000.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1302 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).  



ORDER

The appeal is dismissed.  



		
           STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



